DETAILED ACTION
This action is response to communication:  response to RCE filed on 06/10/2022.
Claims 1-20 are currently pending in this application.  
No new IDS has been filed for this application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 11-14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grajek et al. US Patent Application Publication 2018/0069867 (hereinafter Grajek), in view of Schultz et al. US Patent Application Publication 2014/0359722 (Shultz)

As per claim 1, Grajek teaches a method comprising: collecting the data resulting from the interaction of the human user with the computing element (abstract and throughout with monitoring behavior of user; also see paragraphs 23 and 24 with conducting user evaluation of collected user data); analyzing the collected data (abstract and throughout with monitoring behavior of user; also see paragraphs 23 and 24 with conducting user evaluation of collected user data)); generating trust and confidence information based on analyzing of the collected data (paragarph 33 with evaluating behavior to determine trust/confidence); and storing the trust and confidence information (paragraph 33, 39, and throughout wherein confidence/trust score is used and continuous authentication may be utilized; as the system generates and uses these scores, the scores must be saved).
Although Grajek teaches generating rust information and confidence information, Grajek does not explicitly teach wherein the trust information and the confidence information indicate an extent to which the collected data is deemed to be trustworthy.  However, this would have been obvious.  For example, see Schultz (paragraph 18 and 19 with generating confidence and trust scores for the collected data; see also paragraph 85).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Grajek with Schultz.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security and confidence in multi-factor user identity verification that leverages sensor data (paragraph 1-2 of Schultz). 


	As per claim 2, Gracjek as modified teaches wherein the collected dta comprises data concerning a behavior characteristic of the human user, as that behavioral characteristic relations to the interaction (Grajek paragraphs 28, 29, and throughout).
	As per claim 3, the Grajek combination teaches wherein the trust and confidence information includes any one or more of a trust measurement, and a confidence score (paragraph 33 with confidence score and trust; see also paragraph 38).
	As per claim 4, the Grajek combination teaches wherein analyzing the data, generating trust and confidence information, and storing the trust and confidence information, are performed in a user-specific data confidence fabric (see Figure 1 with all steps being performed in a system for authenticating a user; see paragraph 12; see also paragraph 36 wherein all the steps are related to a particular provided user id). 
	As per claim 6, the Grajek combination teaches wherein interacting with the human user comprises receiving information from, and/or transmitting information to, the human user (paragarph 28 with receiving information from a user such as input).
		As per claim 8, the Grajek combination teaches wherein the operations further comrprise responding to a challenge to the trust and confidence information (paragraphs 39-40 with continuous authentication and continuing collecting/evaluating the actions of the user; confidence score may be adjusted).
	As per claim 9, the Grajek combination teaches wherein further comprising assigning trust metadata to the data as the data flows through one or more nodes of a data confidence fabric, wherein one or more of the nodes is the computing element (Schultz paragraph 93 with data and scores for each leg/node of the network; trust can be based on particular sensor, ip, ports, etc.; see also paragraph 46 wherein information is collected for specific device and location; see also Grajek paragraph 4 and 24).  
	Claim 11 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 12 is rejected using the same basis of arguments used to reject claim 2 above. 
Claim 13 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 14 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 6 above. 
Claim 18 is rejected using the same basis of arguments used to reject claim 8 above. 
Claim 19 is rejected using the same basis of arguments used to reject claim 9 above. 

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Grajeck combination as applied above, and further in view of Livshits et al. US Patent Application Publication 2014/0157422 (Livshits).
As per claim 5, the Grajek combination does not explicitly teach wherein the authorization provided by the user is in the form of one or more user-specifeid policies.  However, this would have been obvious.  For example, see Livshits (Livshits paragraph 73-75 with switching user policy of collecting on/off).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Grajek with Livshits.  One of ordinary skill in the art would have been motivated to perform such an addition to provide users power over how they want a service to be used and to provide privacy (paragraphs 73-75 of Livshits).  	
As per claim 7, the Grajek combination does not explictilyt each wherein no data is collected without authorization from the user.  However, this would have been obvious.  For example, see (Livshits paragraph 75 wherein data collection only occurs when user has the switch on).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Grajek with Livshits.  One of ordinary skill in the art would have been motivated to perform such an addition to provide users power over how they want a service to be used and to provide privacy (paragraphs 73-75 of Livshits).  
Claim 15 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 17 is rejected using the same basis of arguments used to reject claim 7 above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Grajeck combination as applied above, and further in view of Lachwani US Patent No. 9,015,832 (hereinafter Lachwani)
	As per claim 10, the Grajeck combination does not explicitly teach wherein a data confidence fabric tracks and stores information concerning the identity of a computing element that collected the user information, the identity of a computing element that performed the analysis, and the identity of a computing element that generated the trust and confidence information.  However, tracking and storing nformation such as the device or application/element that performs tasks is notoriously well known in the art.  For example, see Lachwani (col. 8 lines 40-65 with auditing tasks performed on a system, including keeping track of the application or device that is performing particular tasks; see also Figure 4).
	At the time the invention was filed, it would have been obvious to one of ordinary skill I the art to combine the teachings of the Grajeck combination with Lachwani.  One of ordinary skill in the art would have been motivated to perform such an addition to  provide a more secure way to audit data without data leakage (col. 1 line 15-21).
 Claim 20 is rejected using the same basis of arguments used to reject claim 10 above. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495